permissible in a motion to modify sentence.     See Edwards v. State, 112
                  Nev. 704, 708, 918 P.2d 321, 324 (1996). Therefore, without considering
                  the merits of any of these claims, we conclude that the district court did
                  not err in denying relief.
                  Motion to withdraw guilty plea
                              In his February 5, 2014, motion, appellant claimed that his
                  counsel was ineffective for permitting appellant to plead guilty while on
                  mental health medication and for failing to inform him of the
                  consequences of pleading guilty. Appellant also claimed that he should
                  not have received the deadly weapon enhancement because he asserted
                  that he did not use a deadly weapon in the commission of the crime.
                              This court has recently held that a post-conviction petition for
                  a writ of habeas corpus is the exclusive remedy to challenge the validity of
                  a guilty, plea after sentencing and that a post-conviction motion to
                  withdraw a guilty plea should be construed as a post-conviction petition
                  for a writ of habeas corpus.     See Harris v. State, 130 Nev. „ 329
                  P.3d 619, 628 (2014). NRS chapter 34 bars petitions that are successive,
                  abusive, and/or are filed more than one year after the filing of the
                  judgment of conviction where no direct appeal was taken, unless the
                  petitioner can demonstrate good cause and prejudice.    See NRS 34.726(1);
                  NRS 34.810(2), (3); see also State v. Eighth Judicial Dist. Court (Riker),
                  121 Nev. 225, 231, 112 P.3d 1070, 1074 (2005) ("Application of the
                  statutory procedural default rules to post-conviction habeas petitions is
                  mandatory.").
                               Here, the district court considered appellant's claims on the
                  merits and did not discuss the procedural bars from NRS chapter 34 or
                  refer to the fact that appellant's motion was filed almost ten years after

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e>
                 the filing of the judgment of conviction on April 27, 2004. As discussed in
                 Harris, the district court should have construed appellant's motion as a
                 post-conviction petition for a writ of habeas corpus and then permitted
                 appellant a reasonable time period to cure any defects with respect to the
                 procedural requirements of NRS chapter 34. See 130 Nev. at , P.3d at
                 628-29. We therefore reverse the decision of the district court and remand
                 for the district court to construe the motion as a post-conviction petition
                 for a writ of habeas corpus and to provide appellant an opportunity to cure
                 any defects within a reasonable time period as set by the district court.
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED IN
                 PART AND REVERSED IN PART AND REMAND this matter to the
                 district court for proceedings consistent with this order. 2




                                                            frat-t.     4.1     ,   J.
                                                      Hardesty


                                                                                    J.



                                                                                    J.
                                                      CherrY




                       This order constitutes our final disposition of this appeal. Any
                       2
                 subsequent appeal shall be docketed as a new matter.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                                                                 74a111.1.11111.11111111111
                cc:   Hon. Elissa F. Cadish, District Judge
                      Vornelius Jamal Phillips
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                     4
M I 947A    e